Exhibit 10.5

EMPLOYMENT AGREEMENT

     This Employment Agreement ("Agreement"), made as of the ____ day of
__________, 200___, by and between Minerals Technologies Inc., 405 Lexington
Avenue, New York, New York 10174-0002, a Delaware Corporation (hereinafter
referred to as "Employer"), and ________________ (hereinafter referred to as
"Executive").

     WHEREAS, in furtherance of Employer's commitment to the continued success
of its businesses, and in recognition of the valuable contributions to be made
by Executive, Employer has agreed to employ Executive for a period commencing on
the _____ day of _________ 200_, ("Commencement Date") and terminating on the
expiration of the "Term" as hereinafter defined, subject to certain terms and
conditions as hereinafter set forth, and Executive has indicated his willingness
to accept such employment;

     NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter set forth, the parties agree as follows:

     1.           (a) The employment of Executive by Employer will commence on
the Commencement Date and, unless terminated on an earlier date in the manner
hereinafter provided, shall terminate on the expiration of the Term. For
purposes of this Agreement, "Term" shall mean a period beginning on the
Commencement Date and ending on the ______ day of_________________, subject to
any extensions thereof as provided herein. On the first day of each month
occurring after the Commencement Date, the Term shall automatically be extended
for an additional month, unless, prior to any such first day of a month, the
Employer or Executive shall have given written notice to the other party not to
extend the Term or Executive shall have reached his sixty-fifth birthday.
Nothing in this Section shall limit the right of the Employer or Executive to
terminate Executive's employment hereunder pursuant to the terms and conditions
set forth in Section 7. The Employer and Executive agree that neither such
notice not to extend the Term by the Employer nor failure of this Agreement to
be extended because Executive has reached his sixty-fifth birthday shall be
considered as a termination of Executive other than for Cause (as defined below)
pursuant to Section 7(a) and shall not constitute Good Reason for Executive to
terminate his employment hereunder pursuant to Section 7(c)(ii).

                   (b) During the Term, Executive will be employed by Employer
as _____________ of Employer at an annual salary of not less than $_____________
("Base Salary") and will participate in all benefit plans and other fringe
benefits available to similarly situated executives in accordance with their
respective terms. By December 31_______, and thereafter, Employer will review
Executive's salary on an annual basis in accordance with Employer's policies, to
determine appropriate increases, if any. In addition to salary, Executive will
receive bonus payments as determined from time to time by Employer's Board of
Directors or the Compensation and Nominating Committee thereof. Any such payment
with respect to a calendar year will be made in the first quarter of the
following year but shall be deemed earned and due and owing if Executive

--------------------------------------------------------------------------------



Exhibit 10.5

is employed on December 31st of the applicable calendar year, regardless of his
status as of the payment date.

     2.           It is contemplated that, in connection with his employment
hereunder, Executive may be required to incur reasonable and necessary travel,
business entertainment and other business expenses. Employer agrees to reimburse
Executive for all reasonable and necessary travel, business entertainment, and
other business expenses incurred or expended by him incident to the performance
of his duties hereunder, upon submission by Executive to Employer of vouchers or
expense statements satisfactorily evidencing such expenses.

     3.           During the Term, Employer will provide retirement, employee
benefits (pre- and post-retirement) and fringe benefit plans to Executive no
less favorable than those made available to Employer's executive employees
generally, to the extent that Executive qualifies under the eligibility
provisions of such plans. Executive shall be entitled to a period of paid
vacation each year as provided in Employer's established vacation policy, but in
no event shall such period be shorter than that agreed to between Employer and
Executive under any prior agreement.

     4.           Executive agrees that he shall use his best efforts to promote
and protect the interest of Employer, its subsidiaries and related corporations,
and to devote his full working time, attention and energy to performing the
duties of his position.

     5.           In the event of the "Permanent Disability" (as defined below)
of Executive during the Term, Employer shall have the right, upon written notice
to Executive, to terminate his employment hereunder, effective upon the giving
of such notice. Upon such termination, Employer and Executive shall be
discharged and released from any further obligations under this Agreement,
except that the obligations provided for in Section 9 hereof shall survive any
such termination. Disability benefits, if any, due under applicable plans and
programs of the Employer shall be determined under the provisions of such plans
and programs. For purposes of this Section 5, "Permanent Disability" means any
physical or mental disability or incapacity which permanently renders Executive
incapable of performing the services required of him by Employer.

     6.           In the event of the death of Executive during the Term, the
salary to which Executive is entitled hereunder shall continue to be paid
through the end of the month in which death occurs, to the last beneficiary
designated by Executive by written notice to Employer, or, failing such
designation, to his estate. Executive's designated beneficiary or personal
representative, as the case may be, shall accept the payments provided for in
this Section 6 in full discharge and release of Employer of and from any further
obligations under this Agreement. Any other benefits due under applicable plans
and programs of Employer shall be determined under the provisions of such plans
and programs.

     7.           (a) Employer or Executive may terminate Executive's employment
with Employer under this Agreement at any time by providing the other party with
ninety (90) days advance written notice, in which case Executive's employment
shall terminate at the

--------------------------------------------------------------------------------



Exhibit 10.5

end of said ninety-day period. In the event during the Term Employer terminates
the employment of Executive for reasons other than for Cause or the Permanent
Disability or death of Executive or Executive resigns for Good Reason (as
defined below), Employer will pay Executive his Base Salary through the end of
the Term (but in no event shall Executive be paid his Base Salary for more than
fifteen (15) months following his date of termination) plus any "Termination
Bonuses", as defined herein, less any severance payments paid Executive pursuant
to Employer policies. For purposes of this Agreement, "Termination Bonuses"
shall mean amounts which would otherwise be payable to Executive during the Term
pursuant to Section 1(b) were Executive an employee of Employer, provided that
in no event will any such bonus be greater in amount than the average amount of
any such bonuses received by Executive in the two years immediately preceding
the termination of his employment with Employer, or the amount of such bonus
received by Executive in the prior year if Executive has received only one such
bonus payment. In addition to the foregoing payments, Executive shall be
entitled to coverage under Employer's Group Benefit Plan for medical and dental
expense coverage and prescription drugs until the end of the Term.

                   (b) Executive shall be required to mitigate the amount of any
payment provided for pursuant to Section 7(a) by seeking other comparable
employment within a reasonable commuting distance of his home, taking into
account the provisions of Section 9 of this Agreement. Anything in this
Agreement to the contrary notwithstanding, in the event that Executive provides
services for pay to anyone other than Employer or any of its affiliates or
subsidiaries from the date Executive's employment hereunder is terminated and
during such period as Executive is receiving salary continuation payments
pursuant to Section 7(a), the amounts to be paid to Executive during such period
pursuant to this Agreement shall be reduced by the amounts of salary, bonus or
other cash compensation earned by Executive during such period as a result of
Executive's performing such services.

                   (c) For purposes of this Agreement:

                    (i) "Cause" shall be limited to the following:

     (A) Executive shall have failed to perform any of his material obligations
as set forth herein, provided that Employer has advised Executive of such
failure and given Executive a reasonable period of time to cure such failure and
Executive has failed to do so; or

     (B) Executive shall commit acts constituting (i) a felony involving moral
turpitude materially adversely reflecting on the Employer or (ii) fraud or theft
against Employer.

                    (ii) "Good Reason" shall mean termination at the election of
Executive based on any of the following:

     (A) The assignment to Executive of any duties substantially inconsistent
with his status as _____________ of Employer or a substantial adverse alteration
in the nature or

--------------------------------------------------------------------------------



Exhibit 10.5

status of his responsibilities pursuant to this Agreement, except in connection
with the termination of his employment for Cause, or normal retirement, death,
or by Executive other than for Good Reason;

     (B) A reduction of Executive's fringe or retirement benefits that is not
applied by Employer to executives generally or a reduction by Employer in
Executive's Base Salary;

     (C) The merger or consolidation of Employer into or with any other entity,
or the sale of all or substantially all of the assets of Employer to an
unaffiliated entity unless the entity which survives such merger or to whom such
assets are transferred shall assume and agree to perform the obligations of
Employer hereunder pursuant to an instrument reasonably acceptable to Executive;
or

     (D) Separation of Executive's office location from the principal corporate
office of Employer or relocation outside the contiguous United States.

     8.           Employer shall have the right to terminate this Agreement
immediately with no further liability under its terms if Executive terminates
his employment without Good Reason, or if Executive is discharged by Employer
for Cause. In such event, Executive shall be entitled only to receive his earned
Base Salary through the date of termination and to receive any bonus payment to
which he may be entitled pursuant to Section 1(a). It is agreed that the
provisions of Section 9 shall survive any such termination of this Agreement.

     9.           (a) Executive agrees that during the term of his employment
hereunder and, subject to the last sentence of this Section 9(a), during the
further period of two (2) years after the termination of such employment for
whatever reason, Executive shall not, without the prior written approval of
Employer, directly or indirectly through any other person, firm or corporation,
(i) engage or participate in or become employed by or render advisory or other
services to or for any person, firm or corporation, or in connection with any
business enterprise, which is, directly or indirectly, in competition with any
of the business operations or activities of Employer, or (ii) solicit, raid,
entice or induce any such person who on the date of termination of employment of
Executive is, or within the last six (6) months of Executive's employment by
Employer was, an employee of Employer, to become employed by any person, firm or
corporation which is, directly or indirectly, in competition with any of the
business operations or activities of Employer, and Executive shall not approach
any such employee or former employee for such purpose or authorize or knowingly
approve the taking of such actions by any other person; provided, however, that
Executive shall not be bound by the restrictions contained in clause (i) of this
Section 9(a) if Employer terminates his employment during Term other than for
"Cause" (as defined in Section 7(c) hereof). The foregoing restrictions shall
apply to the geographical areas where Employer does business and/or did business
during the term of Executive's employment and all places where, at the date of
termination of employment of Executive, Employer had plans or reasonable
expectations to do business; provided that if any Court construes any portion of
this provision or clause of this Agreement, or any portion thereof, to be
illegal, void or

--------------------------------------------------------------------------------



Exhibit 10.5

unenforceable because of the duration of such provision or the area or matter
covered thereby, such Court shall reduce the duration, area, or matter of such
provision and, in its reduced form, such provision shall then be enforceable and
shall be enforced. Notwithstanding the provisions of this Section 9, Employer
shall be entitled to enforce the provisions of Section 9(a)(i) following the end
of Executive's term of employment hereunder only during such time as the
Employer continues to pay Executive an amount equal to the Base Salary that
Executive was receiving at the time of such termination, unless Executive was
terminated for Cause.

                  (b) Recognizing that the knowledge, information and
relationship with customers, suppliers, and agents, and the knowledge of
Employer's and its subsidiary companies' business methods, systems, plans and
policies which Executive shall hereafter establish, receive or obtain as an
employee of Employer or its subsidiary companies, are valuable and unique assets
of the respective businesses of Employer and its subsidiary companies, Executive
agrees that, during and after the term of his employment hereunder, he shall not
(otherwise than pursuant to his duties hereunder) disclose, without the prior
written approval of Employer, any such knowledge or information pertaining to
Employer or any of its subsidiary companies, their business, personnel or
policies, to any person, firm, corporation or other entity, for any reason or
purpose whatsoever. The provisions of this Section 9(b) shall not apply to
information which is or shall become generally known to the public or the trade
(other than by reason of Executive's breach of his obligations hereunder),
information which is or shall become available in trade or other publications,
and information which Executive is required to disclose by law or an order of a
court of competent jurisdiction. If Executive is required by law or a court
order to disclose such information, he shall notify Employer of such requirement
and provide Employer an opportunity (if Employer so elects) to contest such law
or court order.

     10.         Executive agrees that Employer shall withhold from any and all
payments required to be made to Executive pursuant to this Agreement, all
federal, state, local and/or other taxes which Employer determines are required
to be withheld in accordance with applicable statutes and/or regulations from
time to time in effect.

     11.         This Agreement shall be construed under the laws of the State
of New York.

     12.         This Agreement supersedes all prior negotiations and
understandings of any kind with respect to the subject matter hereof and
contains all of the terms and provision of agreement between the parties hereto
with respect to the subject matter hereof. Any representation, promise or
condition, whether written or oral, not specifically incorporated herein, shall
be of no binding effect upon the parties.

     13.         (a) If any portion of this Agreement is held invalid or
unenforceable by a court of competent jurisdiction, that portion only shall be
deemed deleted as though it had never been included herein but the remainder of
this Agreement shall remain in full force and effect.

--------------------------------------------------------------------------------



Exhibit 10.5

               (b) Executive acknowledges and agrees that Employer's remedies at
law for a breach or threatened breach of any of the provisions of Section 9
would be inadequate and, in recognition of this fact, Executive agrees that, in
the event of such a breach or threatened breach, in addition to any remedies at
law, Employer, without posting any bond, shall be entitled to obtain equitable
relief in the form of specific performance, temporary restraining order,
temporary or permanent injunction or any other equitable remedy which may then
be available.

              (c) This Agreement shall not be assignable by Executive.

14.         No modification, termination or waiver of any provision of this
Agreement shall be valid unless it is in writing and signed by both parties
hereto.

15.         Employer represents that it has all requisite power and authority to
execute and deliver this Agreement and to perform its obligations under this
Agreement, and that this Agreement is enforceable against it in accordance with
its terms.

 

MINERALS TECHNOLOGIES INC.

By: ________________________
Name:
Title:


Agreed to by:

________________________
Executive

--------------------------------------------------------------------------------